UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 24, 2012 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 226 Landis Avenue, Vineland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691-7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 Submission of Matters to a Vote of Security Holders. On May 24, 2012, the Company held its annual meeting of shareholders at which the following items were voted on. (1)Election of Directors Nominee For Withheld Broker Non-Vote Bernard A. Brown Wilbur L. Ross, Jr. Sidney R. Brown Peter Galetto, Jr. Anne E. Koons Jeffrey S. Brown Eli Kramer Thomas X. Geisel Anthony R. Coscia William J. Marino Philip A. Norcross Steven A. Kass There were no abstentions in the election of directors. (2) Ratification of appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. For Against Abstain There were no broker non-votes with respect to the ratification of the appointment of the independent registered public accounting firm. The Company issued a press release on May 24, 2012 announcing the results of the annual meeting, a copy of which is filed as Exhibit 99 hereto and is incorporated by reference herein. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit 99Press Release dated May 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN BANCORP, INC. Date: May 24, 2012 By: /s/ Thomas X. Geisel Thomas X. Geisel President and Chief Executive Officer (Duly Authorized Officer)
